DONNELLY, Judge,
dissenting.
The principal opinion holds that the Johnson County Circuit Court acted without or in excess of its jurisdiction when it attempted to enforce its order for the sale of certain property located in Clay County. The reason given, essentially, is that the venue provision of section 508.030, RSMo 1986, provides that only Clay County may ascertain the validity of the parties’ agreement to exchange various properties.
As suggested in the principal opinion, “suits for the possession of real estate, or whereby the title thereto may be affected” must be brought in the county where the property is situated. § 508.030, RSMo 1986. The terms of this section are mandatory and cannot be waived, Sisk v. Molinaro, 376 S.W.2d 175, 177 (Mo.1964), and not only preclude other venue but vest jurisdiction of the subject matter in that venue alone. Gorman v. State Highway Commission, 552 S.W.2d 335, 336 (Mo.App.1977). See also, Marston v. Catterlin, 290 Mo. 185, 234 S.W. 816, 817 (1921). Within these precepts, it is generally held that suits for specific performance must be brought in the county where the land is situated. See, e.g., State ex rel. Uskali v. Snodgrass, 524 S.W.2d 888, 890 (Mo.App.1975). Thus, it is apparent that the Clay County Circuit Court would generally have jurisdiction over the alleged agreement.
However, the principal opinion is fundamentally flawed when it goes beyond these general principles and concludes that the Johnson County Circuit Court is precluded from enforcing its prior order. The Johnson County Circuit Court has continuing jurisdiction to give practical effect to its unperformed sale order in the December 10, 1982, decree, “for it would be useless for a court to try a cause if it had no authority or means by which it could enforce or protect the rights and interests of the parties involved therein after they had been adjudicated.” State ex rel. Barker v. Assurance Company of America, 251 Mo. 278, 301, 158 S.W. 640, 648 (banc 1913).
Of course, parties to an action may compromise or otherwise vary the terms of a property distribution in a dissolution decree, or in the words of the principal opinion, “deal with each other at arms’ length.” See, e.g., Rodgers v. Rodgers, 505 S.W.2d 138, 144 (Mo.App.1974) and Hibdon v. Hibdon, 589 S.W.2d 646, 648 (Mo.App.1979). But they may not divest Johnson County of its jurisdiction to enforce its order.
Both Rodgers and Hibdon involved circumstances where a party to a dissolution proceeding agreed to at least partially relinquish her right to past due child support and/or maintenance payments. The overdue support and maintenance payments were held to constitute a debt which could be released, but the agreement did not prevent the court from enforcing its order as to future payments. Rodgers, supra, at p. 144-45; Hibdon, supra, at p. 648. Likewise, in the present case, the parties can agree to exchange or convey the real estate previously distributed under the decree but they cannot affect the court’s jurisdiction to enforce its sale order unless the court agrees.
More important, the facts and circumstances of this case do not warrant the issuance of the extraordinary writ of prohibition. The principal opinion bases its use of the writ of prohibition on its character*880ization of the Johnson County action1 as an “unwarranted interference” with the Clay County suit because the relator’s ex-husband, Bill, could have asserted his defenses in a counterclaim to the Clay County petition. State ex rel. J.E. Dunn, Jr. & Assoc., Inc. v. Schoenlaub, 668 S.W.2d 72 (Mo. banc 1984) is cited therein for the proposition that prohibition is proper in this instance. Schoenlaub is distinguishable.
“Interference” cases, like Schoenlaub, control a situation where a lawsuit is filed against a defendant in one county, and, while the suit is pending, defendant initiates an identical suit in a different county. Schoenlaub does not involve a situation where, as here, the second county’s involvement is merely an exercise of its continuing jurisdiction over a previously entered order. If there was “interference,” it was with Johnson County’s jurisdiction because the sale order was entered as a part of the dissolution decree long before the Clay County suit was ever filed.
The principal opinion prohibits the Circuit Court of Johnson County from proceeding with its valid order of sale entered December 10, 1982, and affirmed by the Western District of the Court of Appeals.
I respectfully dissent.

. It is noteworthy that the Johnson County Circuit Court did not hold relator in contempt as Bill Cobb had requested, but instead merely extended the deadline for the property sale and appointed a commissioner to insure that the sale was conducted.